Order, entered July 22, 1968, denying plaintiff’s motion for summary judgment, unanimously reversed on the law, with $50 costs and disbursements to appellant, and the motion granted. The complaint in this action alleges two causes. The motion for summary judgment is limited to the first cause. It alleges plaintiff purchased a one-half interest in the share of respondent in a realty joint venture of the defendants. Plaintiff’s contribution, the liquidation of the joint venture and the receipt by respondent of his distributive share of the joint venture are not disputed. Plaintiff is, therefore,.entitled to judgment. (Nirdlinger v. Bernheimer, 133 N. Y. 45, 53.) Settle order providing for an assessment. Concur—Botein, P. J., Eager, Steuer, Capozzoli and McNally, JJ.